Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1st, 2021 has been entered.
 
Claim Status
	Claims 1-5, 7, 9-13, 15-19 and 21-22 have been amended. Claims 8 and 14 remain cancelled. Claims 1-7, 9-13 and 15-22 remain pending and are ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Santis et al. (US Patent No. 9,875,799 -- "De Santis") in view of Li et al. (US Publication No. 2014/0133233 -- "Li").

	Regarding claim 15, De Santis teaches An apparatus, comprising: an input component configured to input a search command from a host identifying information to search for within data stored on a non-volatile memory (NVM) die that is separate from the apparatus; (De Santis column 8; lines 5-21, The controller 1010 may load a pattern to be searched into data cache registers of the plurality of page buffers 1014. The pattern may be received by the memory 1000 through the I/O circuitry 1012, such as might be received from an external device (e.g., a host device or memory controller) (not shown). The controller 1010 may then select voltages in response to the pattern to be searched, and apply those voltages, such as generated by voltage generation system 1008, to word lines 1006 to drive selected cell pairs coupled to bit lines 1004 to indicate their corresponding match/no-match condition depending upon the selected voltages applied to their control gates. Data indicative of the voltage responses of the bit lines 1004 indicating their corresponding match/no-match condition is stored in data cache registers of the plurality of page buffers 1014 for use by the bank 1016 of data detectors. The search pattern is used to search circuitry by applying voltages to wordlines and matching the corresponding data, wherein the pattern may be input from the host device. The apparatus (i.e., data storage controller) can be separate from the NVM die, see De Santis Figure 10; column 7; lines 45-60, Methods described herein, such as shown and described with reference to FIGS. 3 and 5-9, may be performed by a memory, such as the example memory 1000 illustrated in FIG. 10. Referring generally to FIG. 10, the memory (e.g., a NAND flash memory device) 1000 typically comprises a memory array 1002 divided into columns (accessed by data lines 1004, such as those commonly referred to as bit lines) and rows (accessed by access lines 1006, such as those commonly referred to as word lines), a voltage generation system 1008, a controller 1010, input/output circuitry 1012 for command and data transfers, and a plurality of page buffers 1014. Each page buffer is coupled to one or more bit lines 1004 and has one or more data cache registers which are used to latch data sensed from the array during a read or verify operation, and to store data to be programmed into the array) and a processor configured to determine, based on one or more of a characteristic of the input search command or a structure of the stored data, whether to search for the information using on-chip search circuitry of the NVM die or using a search component of the apparatus (De Santis column 6; lines 5-29, The pattern (e.g., key word) to be searched in one embodiment comprises bits, with each bit of the pattern programmed into (e.g., represented by) two bits of a register, and gate voltages are applied to gates of the respective cells of a cell pair of the memory responsive to the two programmed bits. Pattern checking on a cell pair further comprises in one embodiment applying programmed gate voltages of a selected bit of the pattern to be searched to the two respective cells of the stored data. Another embodiment 800 for reducing match probability errors is shown in FIG. 8. The embodiment of FIG. 8 duplicates the same pattern 802 in a plurality of memory elements 801 on each of a plurality of bit lines 804, 806, and 808. Each memory element 801 represents one or more cell pairs representing a bit of data of the pattern 802. Thus, each memory element 801 of a set of memory elements of a particular pattern 802 corresponds to a particular bit position of a pattern to be searched, and each set of memory elements 801 corresponds to the same set of bit positions of the pattern to be searched. When using more than one cell pair for a memory element 801, the cell pairs of the memory element 801 can be connected in series, such as described with reference to FIG. 5, and/or in parallel, such as described with reference to FIG. 6).
	De Santis does not teach whether to search for the information using on-chip search circuitry of the NVM die or using a search component of the apparatus, in response to a determination to search using the on-chip search circuitry of the NVM die, control the NVM die to search for the information using the on-chip search circuitry of the NVM die and receive search results from the NVM die, and in response to a determination to search using a search component of the apparatus, read one or more blocks of data from the NVM die and search for the information within the one or more blocks using the search component of the apparatus.
 whether to search for the information using on-chip search circuitry of the NVM die or using a search component of the apparatus (Li discusses two distinct ways of how to search for information; either with circuitry on the NVM die, or with a search component off the die, based on a characteristic such as a data dependent value, also see Li paragraph [0088], To efficiently implement the use of a NAND array as a CAM memory, changes can be made to the word line driving circuitry. To broadcast a search key down the word lines of a block, in addition to turning on the select gates on either end of the NAND strings, each word line of the block needs to be set to either the high or low read voltage according to the search key. This is in contrast to typical NAND operation, where only a single word line at a time is selected for a read voltage, with all of the other word lines receiving a pass voltage sufficient to remove them from influencing the sensing regardless of their data stat. Li paragraph [0079], The typical way by which a NAND memory array is read is that data is read out a single word line (or portion of a word line) at a time, with the non-selected word lines along the NAND strings being biased so that they are fully turned on regardless of the data state, removing the non-selected memory from affecting the read operation. In this way, the data content of the memory is read out a page (the unit of read) at a time. In contrast, to use a NAND flash memory as a content addressable memory, all of the word lines are set to a specific data dependent value, where the data is the key, and the memory determines which bit lines then conduct, thereby determining particular bit lines correspond to the input key, rather that the data of individual cells. Li discusses two distinct ways of how to search for information; either with circuitry on the NVM die, or with a search component off the die, based on a To efficiently implement the use of a NAND array as a CAM memory, changes can be made to the word line driving circuitry. To broadcast a search key down the word lines of a block, in addition to turning on the select gates on either end of the NAND strings, each word line of the block needs to be set to either the high or low read voltage according to the search key. This is in contrast to typical NAND operation, where only a single word line at a time is selected for a read voltage, with all of the other word lines receiving a pass voltage sufficient to remove them from influencing the sensing regardless of their data state) in response to a determination to search using the on-chip search circuitry of the NVM die, control the NVM die to search for the information using the on-chip search circuitry of the NVM die and receive search results from the NVM die, (Li paragraph [0005], The circuit also includes word line driving circuitry connectable to the word lines, whereby one or more word lines in a plurality of blocks can be concurrently and individually be set to one of a plurality of data dependent read values corresponding to a respective data pattern for each of the plurality of blocks. Sensing circuitry is connectable to the M bit lines individually determine those of the M bit lines where at least one of the NAND strings connected therealong are conducting in response the word line driving circuitry applying said respective data patterns to the corresponding plurality of blocks. Here Li discusses using the on-chip circuitry for sensing the data) and in response to a determination to search using a search component of the apparatus, read one or more blocks of data from the NVM die and search for the information within the one or more blocks using the search component of the apparatus (Li paragraph [0006], Additional aspects relate to a method of operating a memory system, where the memory system includes a memory circuit an array of non-volatile memory cells arranged into a plurality of blocks, each of the blocks including a first plurality NAND strings and a plurality word lines spanning the NAND strings, each of the word lines connected to a corresponding one of the memory cells thereof, where a first plurality of bit lines span the blocks with each of the blocks having one of the NAND strings thereof connected along a corresponding one of the bit lines. The method includes receiving for each of a first plurality of the blocks a corresponding first search data pattern from a host device to which the memory system is connected. One or more word lines of the first plurality of blocks are concurrently biased according to the corresponding first search data patterns. The method concurrently determines those of the bit lines that conduct in response to the one or more word lines of the first plurality of blocks being concurrently biased according to the first corresponding first data search patterns. Another search strategy is by reading out blocks from the NVM die and using a search component to sense the data).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of De Santis with those of Li. Li teaches having multiple methods of searching for input patterns for the sensing of wordline data, which allows the system to improve performance by enabling more efficient sensing given the circumstances of the system (i.e., data characteristics like the data values, see Li paragraph [0078], The following presents a method of using a Flash based NAND memory array as a content addressable memory (CAM) that can be realized in both binary and ternary embodiments. As described in more detail below, keys can be programmed along the bit lines of a block. The search key is then input along the word lines of the blocks, so that a bit line on which a corresponding key has been programmed will be conducting. This allows for all the keys of a block to be checked at the same time).

	Regarding claim 16, De Santis in view of Li teaches The apparatus of claim 15, wherein the on-chip search circuitry of the NVM die includes (a) latch-based circuitry configured to perform latch logic search operations using one or more latches, (see Li paragraph [0086], further, interleaving can lead to efficient data transfer on to the memory as first a page of data is transferred on the memory and the next page can just be generated in the latches by inverting all the bits, as the next page is the inverted data of the first page. The latch can be used to inverse the bits, which are then used to perform searching operations, meaning the latch is used for logic search operations for given information, see Li paragraph [0099], To search for a key, the search pattern is then broadcast on the top half word lines and its inverse on the bottom half word lines. Any bit lines with a matching keys, in this case D7, will then conduct, as shown at bottom where "nc" is non-conducting and "c" conducting. If redundancy is desired, the non-inverted version can also be programmed in as at D8 and then detected by broadcasting the non-inverted search key, and the bit lines reads searched for a 11 pattern, which can then be output as a data pointer. If further redundancy is wanted, the key or key/inverse pair can be written into the array a second time and parity bits can also be included, much the same way as discussed for the embodiments based on FIG. 4. The defective bit line should be isolated with isolation latch and not used) and (b) under-the-array or next-to-the-array dedicated search circuitry configured to search for the information using random access memory (RAM) or registers formed under-the-array or next-to-the array in the die; (De Santis column 3; line 62 -- column 4; line 11, The memory array 301 comprises an array of non-volatile memory cells (e.g., floating gate) arranged in columns such as series strings 304, 305. Each of the cells is coupled in series (e.g., drain to source) in each series string 304, 305. An access line (e.g., word line) WL0-WL31 that spans across multiple series strings 304, 305 is coupled to the control gates of each memory cell in a row in order to bias the control gates of the memory cells in the row. Data lines, such as even/odd bit lines BLe, BLo, are coupled to the series strings and eventually coupled to sense circuitry (e.g., sense amplifier) (not shown) that detects the state of each cell by sensing current or voltage on a selected bit line. The bit lines BLe, BLo are also coupled to page buffers (not shown) that can be programmed by data from each selected word line. The sense circuitry and page buffers may be part of the same circuitry or the page buffers can be separate circuitry. The sensing circuitry is alongside the memory array) and wherein the apparatus is further configured to determine, based on the one or more of the characteristic of the input search command and the structure of the stored data, (Li discusses two distinct ways of how to search for information; either with circuitry on the NVM die, or with a search component off the die, based on a characteristic such as a data dependent value, also see Li paragraph [0088], To efficiently implement the use of a NAND array as a CAM memory, changes can be made to the word line driving circuitry. To broadcast a search key down the word lines of a block, in addition to turning on the select gates on either end of the NAND strings, each word line of the block needs to be set to either the high or low read voltage according to the search key. This is in contrast to typical NAND operation, where only a single word line at a time is selected for a read voltage, with all of the other word lines receiving a pass voltage sufficient to remove them from influencing the sensing regardless of their data stat. Li paragraphs [0107-0108], The keys can be sorted based on a given number of most (or least) significant bits. A sorting based on significant bits is generally most useful when the key or content being searched is not a hash value, but a set of characteristics or data itself. In this case, the sorted data in each block would all share a certain number of most significant bits for their keys. [0108] Content addressable memory exist in both binary form, where the search key consists of 0s and 1s as described above, and ternary form, where the search key can also include "don't care" value. As discussed above, when a high read value is broadcast along a word line, all of the cells along that word line will, conduct regardless of its state. This property allows for a "don't care" value to be implemented by setting the corresponding word line to the high read voltage for both the key and its inverse; that is, when sensing with the key and its inverse (in either the second read of FIG. 4, or the lower half of the word lines), the don't care values are set to the high read value for both the key and its inverse, while the other values of the key are inverted as before. The characteristic could be considered to be the fragmentation of data, or the allowable number of flipped bits, or the complexity of the search pattern, as described in Li. The various features will change based on factors like the number of significant bits in the search key/pattern, which naturally effects the complexity) whether to control the on-chip search circuitry of the NVM die to use the latch-based circuitry or to use the dedicated search circuitry to search for the information (Li paragraph [0079], The typical way by which a NAND memory array is read is that data is read out a single word line (or portion of a word line) at a time, with the non-selected word lines along the NAND strings being biased so that they are fully turned on regardless of the data state, removing the non-selected memory from affecting the read operation. In this way, the data content of the memory is read out a page (the unit of read) at a time. In contrast, to use a NAND flash memory as a content addressable memory, all of the word lines are set to a specific data dependent value, where the data is the key, and the memory determines which bit lines then conduct, thereby determining particular bit lines correspond to the input key, rather that the data of individual cells. Li discusses two distinct ways of how to search for information; either with circuitry on the NVM die, or with a search component off the die, based on a characteristic such as a data dependent value, also see Li paragraph [0088], To efficiently implement the use of a NAND array as a CAM memory, changes can be made to the word line driving circuitry. To broadcast a search key down the word lines of a block, in addition to turning on the select gates on either end of the NAND strings, each word line of the block needs to be set to either the high or low read voltage according to the search key. This is in contrast to typical NAND operation, where only a single word line at a time is selected for a read voltage, with all of the other word lines receiving a pass voltage sufficient to remove them from influencing the sensing regardless of their data state).

The apparatus of claim 15, wherein the one or more of the characteristic of the search command or the structure of the stored data comprises on one or more of: a degree a fragmentation of data on the NVM die; a complexity of a search criteria of the search command; a size of a search pattern specified in the search command; a complexity of a search pattern specified in the search command a measure of sequentiality of data on the NVM die; an allowable number of flipped bits in matching search data; or whether or not data stored on the NVM die is scrambled (Li paragraphs [0107-0108], The keys can be sorted based on a given number of most (or least) significant bits. A sorting based on significant bits is generally most useful when the key or content being searched is not a hash value, but a set of characteristics or data itself. In this case, the sorted data in each block would all share a certain number of most significant bits for their keys. [0108] Content addressable memory exist in both binary form, where the search key consists of 0s and 1s as described above, and ternary form, where the search key can also include "don't care" value. As discussed above, when a high read value is broadcast along a word line, all of the cells along that word line will, conduct regardless of its state. This property allows for a "don't care" value to be implemented by setting the corresponding word line to the high read voltage for both the key and its inverse; that is, when sensing with the key and its inverse (in either the second read of FIG. 4, or the lower half of the word lines), the don't care values are set to the high read value for both the key and its inverse, while the other values of the key are inverted as before. The characteristic could be considered to be the fragmentation of data, or the allowable number of flipped bits, or the complexity 

	Regarding claim 18, De Santis teaches A method for use by a data storage controller, the method comprising: receiving a search command from a host identifying information to search for within a non-volatile memory (NVM) die that is separate from the data storage controller; (De Santis column 8; lines 5-21, The controller 1010 may load a pattern to be searched into data cache registers of the plurality of page buffers 1014. The pattern may be received by the memory 1000 through the I/O circuitry 1012, such as might be received from an external device (e.g., a host device or memory controller) (not shown). The controller 1010 may then select voltages in response to the pattern to be searched, and apply those voltages, such as generated by voltage generation system 1008, to word lines 1006 to drive selected cell pairs coupled to bit lines 1004 to indicate their corresponding match/no-match condition depending upon the selected voltages applied to their control gates. Data indicative of the voltage responses of the bit lines 1004 indicating their corresponding match/no-match condition is stored in data cache registers of the plurality of page buffers 1014 for use by the bank 1016 of data detectors. The search pattern is used to search circuitry by applying voltages to wordlines and matching the corresponding data, wherein the pattern may be input from the host device. The apparatus (i.e., data storage controller) can be separate from the NVM die, see De Santis Figure 10; column 7; lines 45-60, Methods described herein, such as shown and described with reference to FIGS. 3 and 5-9, may be performed by a memory, such as the example memory 1000 illustrated in FIG. 10. Referring generally to FIG. 10, the memory (e.g., a NAND flash memory device) 1000 typically comprises a memory array 1002 divided into columns (accessed by data lines 1004, such as those commonly referred to as bit lines) and rows (accessed by access lines 1006, such as those commonly referred to as word lines), a voltage generation system 1008, a controller 1010, input/output circuitry 1012 for command and data transfers, and a plurality of page buffers 1014. Each page buffer is coupled to one or more bit lines 1004 and has one or more data cache registers which are used to latch data sensed from the array during a read or verify operation, and to store data to be programmed into the array) determining one or more of a structure of the input search command or a characteristic of data stored within the NVM die; determining, based on the one or more of the characteristic of the input search command or the structure of the stored data, whether to search for the information using on-chip search circuitry of the NVM die or using a processor of the data storage controller that processes data obtained from the NVM die; (De Santis column 6; lines 5-29, The pattern (e.g., key word) to be searched in one embodiment comprises bits, with each bit of the pattern programmed into (e.g., represented by) two bits of a register, and gate voltages are applied to gates of the respective cells of a cell pair of the memory responsive to the two programmed bits. Pattern checking on a cell pair further comprises in one embodiment applying programmed gate voltages of a selected bit of the pattern to be searched to the two respective cells of the stored data. Another embodiment 800 for reducing match probability errors is shown in FIG. 8. The embodiment of FIG. 8 duplicates the same pattern 802 in a plurality of memory elements 801 on each of a plurality of bit lines 804, 806, and 808. Each memory element 801 represents one or more cell pairs representing a bit of data of the pattern 802. Thus, each memory element 801 of a set of memory elements of a particular pattern 802 corresponds to a particular bit position of a pattern to be searched, and each set of memory elements 801 corresponds to the same set of bit positions of the pattern to be searched. When using more than one cell pair for a memory element 801, the cell pairs of the memory element 801 can be connected in series, such as described with reference to FIG. 5, and/or in parallel, such as described with reference to FIG. 6).
	De Santis does not teach search for the information using on-chip search circuitry of the NVM die or using a processor of the data storage controller that processes data obtained from the NVM die; in response to a determination to search using the on-chip search circuitry, controlling the NVM die to search for the information using the on-chip search circuitry of the NVM die; and in response to a determination to search using the processor of the data storage controller, reading one or more blocks of data from the NVM die and searching for the information within the one or more blocks read from the NVM die using the processor.
	However, Li teaches search for the information using on-chip search circuitry of the NVM die or using a processor of a data storage controller based on the determined characteristic; (Li paragraph [0079], The typical way by which a NAND memory array is read is that data is read out a single word line (or portion of a word line) at a time, with the non-selected word lines along the NAND strings being biased so that they are fully turned on regardless of the data state, removing the non-selected memory from affecting the read operation. In this way, the data content of the memory is read out a page (the unit of read) at a time. In contrast, to use a NAND flash memory as a content addressable memory, all of the word lines are set to a specific data dependent value, where the data is the key, and the memory determines which bit lines then conduct, thereby determining particular bit lines correspond to the input key, rather that the data of individual cells. Li discusses two distinct ways of how to search for information; either with circuitry on the NVM die, or with a search component off the die, based on a characteristic such as a data dependent value, also see Li paragraph [0088], To efficiently implement the use of a NAND array as a CAM memory, changes can be made to the word line driving circuitry. To broadcast a search key down the word lines of a block, in addition to turning on the select gates on either end of the NAND strings, each word line of the block needs to be set to either the high or low read voltage according to the search key. This is in contrast to typical NAND operation, where only a single word line at a time is selected for a read voltage, with all of the other word lines receiving a pass voltage sufficient to remove them from influencing the sensing regardless of their data state) in response to a determination to search using the on-chip search circuitry, controlling the NVM die to search for the information using the on-chip search circuitry of the NVM die; (Li paragraph [0005], The circuit also includes word line driving circuitry connectable to the word lines, whereby one or more word lines in a plurality of blocks can be concurrently and individually be set to one of a plurality of data dependent read values corresponding to a respective data pattern for each of the plurality of blocks. Sensing circuitry is connectable to the M bit lines individually determine those of the M bit lines where at least one of the NAND strings connected therealong are conducting in response the word line driving circuitry applying said respective data patterns to the corresponding plurality of blocks. Here Li discusses using the on-chip circuitry for sensing the data) and in response to a determination to search using the processor of the data storage controller, reading one or more blocks of data from the NVM die and searching for the information within the one or more blocks read from the NVM die using the processor (Li paragraph [0006], Additional aspects relate to a method of operating a memory system, where the memory system includes a memory circuit an array of non-volatile memory cells arranged into a plurality of blocks, each of the blocks including a first plurality NAND strings and a plurality word lines spanning the NAND strings, each of the word lines connected to a corresponding one of the memory cells thereof, where a first plurality of bit lines span the blocks with each of the blocks having one of the NAND strings thereof connected along a corresponding one of the bit lines. The method includes receiving for each of a first plurality of the blocks a corresponding first search data pattern from a host device to which the memory system is connected. One or more word lines of the first plurality of blocks are concurrently biased according to the corresponding first search data patterns. The method concurrently determines those of the bit lines that conduct in response to the one or more word lines of the first plurality of blocks being concurrently biased according to the first corresponding first data search patterns. Another search strategy is by reading out blocks from the NVM die and using a search component to sense the data).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of De Santis with those of Li. Li teaches having multiple methods of searching for input patterns for the sensing of wordline data, which allows the system to improve performance by enabling more efficient sensing given the circumstances of the system (i.e., data characteristics like the data values, see Li paragraph [0078], The following presents a method of using a Flash based NAND memory array as a content addressable memory (CAM) that can be realized in both binary and ternary embodiments. As described in more detail below, keys can be programmed along the bit lines of a block. The search key is then input along the word lines of the blocks, so that a bit line on which a corresponding key has been programmed will be conducting. This allows for all the keys of a block to be checked at the same time).

	Regarding claim 19, De Santis in view of Li teaches The method of claim 18, wherein one or more of the characteristic of the search command and the structure of the stored data comprises one or more of: a degree a fragmentation of data to be searched; a complexity of a search criteria of the search command; a size and/or complexity of a search pattern specified in the search command; a measure of sequentiality of data on the NVM die; an allowed number of flipped bits in matching search data; and whether or not data stored on the NVM die is scrambled (Li paragraphs [0107-0108], The keys can be sorted based on a given number of most (or least) significant bits. A sorting based on significant bits is generally most useful when the key or content being searched is not a hash value, but a set of characteristics or data itself. In this case, the sorted data in each block would all share a certain number of most significant bits for their keys. [0108] Content addressable memory exist in both binary form, where the search key consists of 0s and 1s as described above, and ternary form, where the search key can also include "don't care" value. As discussed above, when a high read value is broadcast along a word line, all of the cells along that word line will, conduct regardless of its state. This property allows for a "don't care" value to be implemented by setting the corresponding word line to the high read voltage for both the key and its inverse; that is, when sensing with the key and its inverse (in either the second read of FIG. 4, or the lower half of the word lines), the don't care values are set to the high read value for both the key and its inverse, while the other values of the key are inverted as before. The characteristic could be considered to be the fragmentation of data, or the allowable number of flipped bits, or the complexity of the search pattern, as described in Li. The various features will change based on factors like the number of significant bits in the search key/pattern, which naturally effects the complexity).

	Regarding claim 20, De Santis in view of Li teaches The method of claim 18, wherein the on-chip search circuitry of the NVM die includes (a) latch-based search circuitry configured to perform bitwise latch logic search operations using one or more latches to search for the information; (see Li paragraph [0086], further, interleaving can lead to efficient data transfer on to the memory as first a page of data is transferred on the memory and the next page can just be generated in the latches by inverting all the bits, as the next page is the inverted data of the first page. The latch can To search for a key, the search pattern is then broadcast on the top half word lines and its inverse on the bottom half word lines. Any bit lines with a matching keys, in this case D7, will then conduct, as shown at bottom where "nc" is non-conducting and "c" conducting. If redundancy is desired, the non-inverted version can also be programmed in as at D8 and then detected by broadcasting the non-inverted search key, and the bit lines reads searched for a 11 pattern, which can then be output as a data pointer. If further redundancy is wanted, the key or key/inverse pair can be written into the array a second time and parity bits can also be included, much the same way as discussed for the embodiments based on FIG. 4. The defective bit line should be isolated with isolation latch and not used) and (b) under-the-array or next-to-the-array dedicated search circuitry configured to search for the information; and (De Santis column 3; line 62 -- column 4; line 11, The memory array 301 comprises an array of non-volatile memory cells (e.g., floating gate) arranged in columns such as series strings 304, 305. Each of the cells is coupled in series (e.g., drain to source) in each series string 304, 305. An access line (e.g., word line) WL0-WL31 that spans across multiple series strings 304, 305 is coupled to the control gates of each memory cell in a row in order to bias the control gates of the memory cells in the row. Data lines, such as even/odd bit lines BLe, BLo, are coupled to the series strings and eventually coupled to sense circuitry (e.g., sense amplifier) (not shown) that detects the state of each cell by sensing current or voltage on a selected bit line. The bit lines BLe, BLo are also coupled to page buffers (not shown) that can be programmed by data from each selected word line. The sense circuitry and page buffers may be part of the same circuitry or the page buffers can be separate circuitry. The sensing circuitry is alongside the memory array) wherein the method further comprises, in response to a determination to search using the on-chip search circuitry, determining whether to control the on-chip circuitry of the NVM die to use the latch-based search circuitry or to use the dedicated search circuitry to search for the information (Li paragraph [0079], The typical way by which a NAND memory array is read is that data is read out a single word line (or portion of a word line) at a time, with the non-selected word lines along the NAND strings being biased so that they are fully turned on regardless of the data state, removing the non-selected memory from affecting the read operation. In this way, the data content of the memory is read out a page (the unit of read) at a time. In contrast, to use a NAND flash memory as a content addressable memory, all of the word lines are set to a specific data dependent value, where the data is the key, and the memory determines which bit lines then conduct, thereby determining particular bit lines correspond to the input key, rather that the data of individual cells. Li discusses two distinct ways of how to search for information; either with circuitry on the NVM die, or with a search component off the die, based on a characteristic such as a data dependent value, also see Li paragraph [0088], To efficiently implement the use of a NAND array as a CAM memory, changes can be made to the word line driving circuitry. To broadcast a search key down the word lines of a block, in addition to turning on the select gates on either end of the NAND strings, each word line of the block needs to be set to either the high or low read voltage according to the search key. This is in contrast to typical NAND operation, where only a single word line at a time is selected for a read voltage, with all of the other word lines receiving a pass voltage sufficient to remove them from influencing the sensing regardless of their data state).

Allowable Subject Matter
Claims 1-7, 9-13 and 21-22 allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 10 recite several newly added limitations that qualify as allowable subject matter. The claims contain limitations regarding a method for use by a NVM (non-volatile memory) die, which involves the use of a search pattern and the detection of individual wordlines to execute an efficient search procedure. The limitation regarding the application of a sense voltage to an individual wordline without applying sense voltages in parallel to other wordlines while detecting read errors is used to obtain the initial individual wordline. Following this operation, the search is then completed by sensing additional individual wordlines, again without the use of sense voltages in parallel, while also using a read error value that is continually compared to a threshold in order to terminate the search in response to a read error exceeding said read error threshold. This method of searching wordlines is novel and is not taught by the existing references in the technological field. Claims 1 and 10 are therefore allowable over the existing prior art, as well as dependent claims 2-7, 9, 11-13 and 21-22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, see pages 1-6 (numbered pages 9-14), filed February 1st, 2021, with respect to Claims 1-7, 9-13 and 21-22 have been fully considered and are persuasive.  The 35 U.S.C. 103 Obviousness Rejection of Claims 1-7, 9-13 and 21-22 has been withdrawn. 

Applicant’s arguments, see pages 6-11 (numbered pages 14-19), filed February 1st, 2021, with respect to the rejection(s) of claim(s) 15-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of De Santis in view of Li.
Although the cited references are the same as the previous rejection, the specific citations of said references have changed. The examiner agrees that further explanation should be provided regarding the limitations of claims 15 and 18. Specifically, the examiner agrees that Li possessing the means to search both with NVM on-chip circuitry as well as an apparatus search component, does not necessarily mean that Li teaches a method of determining which of those searching methods should be used. The examiner has modified the cited references in order to clarify the teachings of the De Santis reference better. De Santis teaches that using information such as the search command characteristics or the structure of certain stored data, can be used to The pattern (e.g., key word) to be searched in one embodiment comprises bits, with each bit of the pattern programmed into (e.g., represented by) two bits of a register, and gate voltages are applied to gates of the respective cells of a cell pair of the memory responsive to the two programmed bits. Pattern checking on a cell pair further comprises in one embodiment applying programmed gate voltages of a selected bit of the pattern to be searched to the two respective cells of the stored data. Another embodiment 800 for reducing match probability errors is shown in FIG. 8. The embodiment of FIG. 8 duplicates the same pattern 802 in a plurality of memory elements 801 on each of a plurality of bit lines 804, 806, and 808. Each memory element 801 represents one or more cell pairs representing a bit of data of the pattern 802. Thus, each memory element 801 of a set of memory elements of a particular pattern 802 corresponds to a particular bit position of a pattern to be searched, and each set of memory elements 801 corresponds to the same set of bit positions of the pattern to be searched. When using more than one cell pair for a memory element 801, the cell pairs of the memory element 801 can be connected in series, such as described with reference to FIG. 5, and/or in parallel, such as described with reference to FIG. 6).
This teaching of De Santis is then combined via a 35 U.S.C. 103 Rejection to the teachings of Li (which as mentioned previously, teach both a method of searching via NVM on-chip circuitry as well as an apparatus component). In other terms, the De Santis reference is used to teach a method by which different searching procedures can 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.C.K./Examiner, Art Unit 2136                          

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136